Citation Nr: 1517342	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-27 701A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	To Be Determined


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that in May 2008, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of California Department of Veterans Affairs (CDVA).  Notably, the RO has continued to recognize CDVA as the Veteran's representative in connection with the claims currently before the Board, to include sending CDVA a copy of the most recent supplemental statement of the case (SSOC), which was issued in October 2014.  However, in December 2010, the Veteran executed a VA From 21-22 in favor of AMVETS, which form is contained in the Veteran's Virtual VA file.  Although it appears that that power of attorney was executed in connection with the Veteran's claim for pension benefits, the VA Form 21-22 filed in December 2010 contained no limitation on AMVETS' power of attorney.  Given that the RO has continued to recognize CDVA as the Veteran's representative in connection with his claims of service connection for hearing loss and tinnitus, and because those claims will be remanded, the Board finds that clarification of the Veteran's intent with regard to his desired representative should be undertaken by the agency of original jurisdiction (AOJ), as set forth in the remand directives below.


REMAND

A review of the record shows that the Veteran was initially denied service connection for hearing loss in March 2009 and for tinnitus in March 2010.  The Veteran filed notices of disagreement as to both of those denials and a statement of the case addressing both issues was provided to him in June 2010.  The Veteran filed a VA Form 9 (Appeal to Board of Veterans' Appeals) the following month.  Thereafter, in April 2014, the Veteran underwent an additional VA audiology examination.  Notably, the report of that examination does not appear adequate for evaluation purposes, as the audiologist indicated an inability to opine as to the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence).  In any event, what actions were taken after the Veteran underwent the April 2014 examination are unclear from the record.  The Veteran's Virtual VA file contains a rating decision dated in May 2014 wherein the RO grants service connection for hearing loss and tinnitus.  It does not, however, appear that that rating decision was in fact mailed to the Veteran, as notes made in the Veteran's VBMS file indicate that that rating action should not have been completed and that the decision and notification letter had been archived.  The Veteran's VBMS file then contains an October 2014 SSOC wherein the RO continues to deny service connection for hearing loss and tinnitus.  No mention is made of the May 2014 rating decision.

Given the conflicting evidence of record, the Board finds that the matters must be remanded for the AOJ to determine whether service connection has been granted for hearing loss and tinnitus, as a decision awarding service connection for both disabilities is part of the record before the Board and there has been no subsequent finding of clear and unmistakable error (CUE) in the May 2014 decision.  

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should clarify the Veteran's representation with regard to the matters being remanded.  If the Veteran desires to have CDVA represent him in connection with his claims of service connection for hearing loss and tinnitus, the Veteran should execute a new VA Form 21-22 in favor of CDVA.  If no such form is received, VA will have no choice but to recognize AMVETS as the Veteran's representative in all matters pending before it.

2.  The AOJ should determine what effect the May 2014 rating decision contained in the Veteran's Virtual VA file has on his claims of service connection for hearing loss and tinnitus.  If the May 2014 rating decision was issued in error, the AOJ should consider whether it is necessary to issue a subsequent action finding CUE in that grant.  

3.  If the AOJ determines that service connection has not in fact been awarded for hearing loss and tinnitus, the AOJ should consider whether additional development is necessary, as it does not appear that the April 2014 VA examination is adequate for evaluation purposes, as indicated above, undertake any such necessary development, and then readjudicate the issues of entitlement to hearing loss and tinnitus.  If any benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  The SSOC should contain a discussion of the effect of the May 2014 rating action wherein the Veteran was awarded service connection for hearing loss and tinnitus


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


